             Case MDL No. 2919 Document 33 Filed 12/18/19 Page 1 of 4



                              UNITED STATES JUDICIAL PANEL
                                           on
                                MULTIDISTRICT LITIGATION


IN RE: CP4 FUEL PUMP MARKETING, SALES
PRACTICES, AND PRODUCTS LIABILITY LITIGATION                                              MDL No. 2919



                                  ORDER DENYING TRANSFER


         Before the Panel:* Plaintiffs in nine actions move under 28 U.S.C. § 1407 to centralize
pretrial proceedings in this litigation in the Northern District of California, or, in the alternative, the
Eastern District of Michigan. The litigation consists of ten actions: two actions each in the Northern
District of California, the Southern District of Florida, and the Eastern District of Michigan, three
actions in the Southern District of Texas, and one action in the District of New Jersey, as listed on
the attached Schedule A. The parties have notified the Panel of two potential tag-along actions.

        Moving plaintiffs seek, in the first instance, the creation of a single MDL. In the alternative,
they request that the Panel create three defendant-specific MDLs, but assign them to the same judge.
Responding parties’ positions vary. Plaintiffs in the District of New Jersey action support the
Section 1407 motion. Defendants General Motors LLC (GM), Ford Motor Company (Ford), and
FCA US LLC (FCA) oppose the motion. If the Panel orders centralization over their objections, GM
and Ford argue for defendant-specific MDLs in the Eastern District of Michigan, and FCA favors
centralization in either the Eastern District of Michigan or the Southern District of Texas.

         On the basis of the papers filed and the hearing held, we conclude that centralization is not
necessary for the convenience of the parties and witnesses or to further the just and efficient conduct
of this litigation. The actions involve allegations that the Bosch-supplied CP4 fuel pump in certain
GM, Ford, and FCA vehicles equipped with diesel engines is defective, and that plaintiffs have
suffered economic losses (e.g., repair costs, diminution in value, etc.) as a result. Centralization thus
might, to some extent, avoid duplicative discovery and other pretrial proceedings, and conserve the
resources of the parties and the judiciary.

        Several considerations, however, cut against centralization. First, there are only ten
constituent actions and two tag-alongs, and each involves only one vehicle manufacturer (i.e., there
are five constituent cases against GM, four against Ford, and only one against FCA). The risk of




        *
                One or more Panel members who could be members of the putative classes in this
litigation have renounced their participation in these classes and have participated in this decision.
             Case MDL No. 2919 Document 33 Filed 12/18/19 Page 2 of 4



                                                   -2-

redundant discovery and inconsistent class certification rulings is accordingly less significant.1 That
risk is further diminished in that plaintiffs in nine of the ten actions, as well as one of the two tag-
alongs, are represented by the same attorneys.2

         Second, notwithstanding the existence of certain common factual issues (such as whether the
CP4 pump can function properly with U.S. diesel fuel), these cases also present numerous
automaker-specific and plaintiff-specific issues. Individualized issues include each automaker’s
design and testing of the subject vehicles, its knowledge of the alleged defect, its interactions with
Bosch, and its marketing and communications with consumers. Plaintiffs’ own allegations indicate
that the alleged defect does not manifest itself in the same way from vehicle to vehicle, and thus that
considerable discovery likely will target plaintiffs’ individual – and varying – ownership
experiences. For example, in Southern District of Texas Berry (against FCA), the named plaintiff
Kevin Lee Berry alleges that he purchased a used 2014 Jeep Grand Cherokee in April 2017, and
experienced “catastrophic failure” of the fuel pump system in June 2018. See Berry First Am.
Compl. ¶ 10. In Southern District of Florida Ginebra (against GM), the named plaintiff Frank
Ginebra asserts that he purchased a used 2011 Chevrolet Silverado 3500 HD – with approximately
89,000 miles on the odometer – in October 2017, but that a “catastrophic CP4-induced failure” did
not occur until November 2018. See Ginebra First Am. Compl. ¶ 8. And in Eastern District of
Michigan Droesser (against Ford), the named plaintiff Mark William Droesser does not allege any
specific failure of the CP4 pump or engine in the 2015 Ford 350 that he purchased new in May 2014
(and that now has approximately 115,906 miles on it). Rather, Mr. Droesser more generally
contends that because of the CP4 pump, the vehicle has not provided the “advertised combination
of durability, power, reliability, and fuel efficiency of diesel that Plaintiff relied upon.” See Droesser
Compl. ¶ 9.

        Third, the three defendant vehicle makers are competitors. The Panel is “typically hesitant
to centralize litigation against multiple, competing defendants which marketed, manufactured and
sold similar products.”3 In particular, centralizing competing defendants in the same MDL likely
would complicate case management due to the need to protect trade secret and confidential



        1
               We note that in the three actions against Ford outside the Eastern District of
Michigan, Ford has moved for transfer, under 28 U.S.C. § 1404(a), to the Eastern District of
Michigan, which is movants’ second choice for transferee district. If those motions are granted, all
four actions against Ford will be in a single district, further lessening any need for centralization.
        2
               See, e.g., In re Credit Union Checking Account Overdraft Litig., 158 F. Supp. 3d
1363, 1364 (J.P.M.L. 2016) (denying centralization of eleven actions (four tag-alongs), noting that
informal coordination of any overlapping discovery appeared practicable, as all plaintiffs were
represented by the same two law firms).
        3
              In re Yellow Brass Plumbing Component Prods. Liab. Litig., 844 F. Supp. 2d 1377,
1378 (J.P.M.L. 2012).
             Case MDL No. 2919 Document 33 Filed 12/18/19 Page 3 of 4



                                                  -3-

information.4 “In addition, a multi-defendant MDL may prolong pretrial proceedings, because of,
inter alia, the possible need for separate discovery and motion tracks, as well as the need for
additional bellwether trials.”5 The record before us contains little, if anything, to overcome our usual
reluctance to centralize actions against different defendants in one MDL – for example, there is no
allegation of a conspiracy involving the three vehicle makers. In this instance, centralizing these ten
single-defendant cases likely would result in significant inefficiencies and delay, without producing
any substantial offsetting benefits.

        Moving plaintiffs’ alternative request for creation of separate MDLs for each defendant is
not well taken. The relatively small number of actions and the presence of the same plaintiffs’
counsel in almost all the actions suggest that cooperation and informal coordination by the involved
courts and counsel are practicable, and should be effective in minimizing or eliminating duplicative
pretrial proceedings.

       IT IS THEREFORE ORDERED that the motion for centralization of these actions is denied.


                                        PANEL ON MULTIDISTRICT LITIGATION




                                                        Karen K. Caldwell
                                                              Chair

                                       Ellen Segal Huvelle                 R. David Proctor
                                       Catherine D. Perry                  Nathaniel M. Gorton
                                       Matthew F. Kennelly                 David C. Norton




       4
                 See, e.g., In re Watson Fentanyl Patch Prods. Liab. Litig., 883 F. Supp. 2d 1350,
1351 (J.P.M.L. 2012) (“Centralization of all actions against all manufacturers will add few
efficiencies to the resolution of this litigation,” and “could complicate these matters, as defendants
may need to erect complicated confidentiality barriers, since they are business competitors.”).
       5
              In re Invokana (Canagliflozin) Prods. Liab. Litig., 223 F. Supp. 3d 1345, 1348
(J.P.M.L. 2016).
         Case MDL No. 2919 Document 33 Filed 12/18/19 Page 4 of 4



IN RE: CP4 FUEL PUMP MARKETING, SALES
PRACTICES, AND PRODUCTS LIABILITY LITIGATION                      MDL No. 2919


                                   SCHEDULE A


          Northern District of California

     FARLOW, ET AL. v. FORD MOTOR COMPANY, C.A. No. 3:18-06967
     IN RE: GENERAL MOTORS LLC CP4 FUEL PUMP LITIGATION,
            C.A. No. 4:18-07054

          Southern District of Florida

     GINEBRA, ET AL. v. GENERAL MOTORS LLC, C.A. No. 1:18-25209
     NUNEZ, ET AL. v. FORD MOTOR COMPANY, C.A. No. 1:18-25211

          Eastern District of Michigan

     CHAPMAN, ET AL. v. GENERAL MOTORS LLC, C.A. No. 2:19-12333
     DROESSER, ET AL. v. FORD MOTOR COMPANY, C.A. No. 5:19-12365

          District of New Jersey

     DAWSON v. GENERAL MOTORS LLC., C.A. No. 3:19-08680

          Southern District of Texas

     CLICK, ET AL. v. GENERAL MOTORS LLC, C.A. No. 2:18-00455
     STEVENS, ET AL. v. FORD MOTOR COMPANY, C.A. No. 2:18-00456
     BERRY, ET AL. v. FCA US LLC, ET AL., C.A. No. 2:19-00023
